Exhibit 10.9

NEW LENDER SUPPLEMENT

Reference is made to the Credit Agreement, dated as of July 6, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Enbridge Energy Partners, L.P. (the “Borrower”), the
Lenders from time to time parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, an L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent, the Swing Line Lender, each L/C Issuer and the Borrower
agree as follows:

1.    The New Lender hereby irrevocably makes a Commitment to the Borrower in
the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.15 of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement for
all purposes and to the same extent as if originally a party thereto and shall
be bound by and entitled to the benefits of the Credit Agreement. The New
Commitment of the New Lender shall for all purposes be deemed to be a Commitment
and to be part of the Aggregate Commitments under the Credit Agreement.

2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Affiliates of the Borrower or any other obligor or the
performance or observance by the Borrower, any Affiliate of the Borrower or any
other obligor of any of their respective obligations under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto.

3.    The New Lender (a) represents and warrants that it is legally authorized
to enter into this New Lender Supplement, (b) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the most recent financial statements delivered or deemed delivered pursuant
to Section 6.01 of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this New Lender Supplement, (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto and (e) agrees that it will be bound by the
provisions of the Credit Agreement from and after the Effective Date as if
originally a party thereto and will perform, in accordance with its terms, all
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

4.    The effective date of this New Lender Supplement shall be the Effective
Date of the New Commitment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this New Lender Supplement by each of the New
Lender, the Swing Line Lender, each L/C Issuer and the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement effective as of the Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than the
date of such acceptance and recording by the Administrative Agent).

5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.



--------------------------------------------------------------------------------

6.    From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Lender Supplement,
shall have the rights and obligations of a Lender thereunder and shall be bound
by the provisions thereof.

7.    THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this New Lender
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

BRANCH BANKING & TRUST COMPANY By   /s/    DeVon J. Lang           Name: DeVon
J. Lang   Title: Vice President

Acknowledged by:

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as the Borrower

 

BY:  

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

as delegate of Enbridge Energy Company, Inc.,

its General Partner

By:   /s/    Stephen J. Neyland           Name: Stephen J. Neyland   Title: Vice
President—Finance

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as the Administrative Agent, Swing Line Lender and

an L/C Issuer

 

By   /s/    Juan Javellana           Name: Juan Javellana   Title: Executive
Director



--------------------------------------------------------------------------------

Schedule 1 to New Lender Supplement

 

Name of New Lender:

  Branch Banking & Trust Company

Effective Date of New Commitment:

  July 24, 2013

Principal Amount of New Commitment:

  $50,000,000.00